Citation Nr: 1437000	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for arthritis of the right knee, to include as secondary to a left knee strain.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

4.  Entitlement to a compensable initial rating for a soft tissue injury of the right calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1991 to May 1994.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Lincoln, Nebraska, which denied service connection depression, a right knee disorder, as well as sleep apnea, and granted service connection for a soft tissue injury of the right calf.  The Veteran appealed the denials of service connection as well as the initial rating assigned for the right calf, and the matters are now before the Board.  Original jurisdiction with regard to all issues has been transferred to the RO on Lincoln, Nebraska.

Consideration of the Veteran's appeals has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include numerous VA treatment records, and all relevant documents within these systems have been considered as part of the present appeals.


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not related to service.

2.  Arthritis of the right knee is not etiologically related to service, or a service-connected disability.

3.  Sleep apnea is not etiologically related service, or a service-connected disability.

4.  Throughout the initial rating period, a soft tissue injury of the right calf has been productive of pain, without functional limitation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2013).

2.  Arthritis of the right knee was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2013).

3.  Sleep apnea was not incurred in service and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2013).

4.  The criteria for an initial rating of 10 percent, but no higher, for a soft tissue injury of the right calf have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.59, 4.7, 4.71a, Diagnostic Code 5299-5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran's claims for service connection include a claim for a right knee disorder; and current treatment records indicate that he has been diagnosed with arthritis of the knee.  Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), including sleep apnea, and , 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he was first diagnosed and treated for depression during service, and in September 2012 he also indicated that he believed that his anxiety was related to service.  A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons, and considers entitlement for service connection for all acquired psychiatric disorders, to include both depression and anxiety.

Again, the Veteran has indicated that he was initially diagnosed with depression during service and that he was treated for the disorder sometime between October 1993 and May 1994 while stationed in Georgia.  Specifically, he stated that he was initially treated for depression and/or anxiety after being caught driving while intoxicated near Fort Stewart, Georgia.  Several attempts were made to locate such records, however in May 2010 VA received a response indicating that no relevant Department of Defense records regarding mental health treatment could be located.

Service treatment records include no record of complaints or treatment for an acquire psychiatric disorder, and on report of medical history at separation in March 1994, the Veteran affirmatively denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  He also affirmatively denied ever having been "treated for a mental condition," and on examination the Veteran was psychiatrically "normal."

The Board finds the Veteran did not have symptoms of an acquired psychiatric disorder, to include depression or anxiety, during service.  To the extent that the Veteran contends that he did have such symptoms, and treatment, he is competent to do so as these facts are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board notes that his current contentions conflict with statements made by the Veteran at separation wherein he denied any prior symptoms or treatment.  Furthermore, this denial of any history or symptoms at the time of service separation is more contemporaneous to service, and is therefore of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Post-service treatment records reveal a complex mental health history with intermittent diagnoses for acquire psychiatric disorders, personality disorders, and polysubstance abuse disorders.  In June 2004, the Veteran was admitted to a VA facility for alcohol and drug rehabilitation, at which time he endorsed a history of substance abuse beginning at age 14, but did not report any prior history referable to an acquire psychiatric disorder.  On hospital discharge, the Veteran was diagnosed with alcoholism, cocaine addiction, marijuana abuse, and a personality disorder - but no acquire psychiatric disorder was identified.

On mental health treatment in April 2010, the Veteran reported a history of substance abuse treatment during service, and stated that he had recently been treated for depression.  He was alert, oriented in all spheres, and pleasant, but reported symptoms of stress and "low mood" due to life stressors including financial and relationship difficulties, as well as the birth of his daughter.  The clinical note describe the Veteran's current diagnosis as adjustment disorder with depressed mood.

VA treatment in July 2012 reflects a negative screenings for depression, however in August 2012 he was diagnosed with depression, and in September 2012 the Veteran reported depression and poor sleep as well symptoms including frustration, feeling down, anxiousness, and difficulty concentrating.  The Veteran indicated that he had not used drugs or alcohol in over four years, and following a thorough psychological evaluation he was diagnosed with "mood disorder [not otherwise specified]" with depressive and anxious features.

Additional treatment records in January and March 2013 reflect diagnoses for a mood disorder and anxiety disorder, and in June 2013, while undergoing treatment for moderate recurrent major depressive disorder, the Veteran's mood was normal and he denied symptoms of anxiety and depression.

As the foregoing indicates, the Board has been presented with a history of post service mental health which includes differential diagnoses including anxiety and depression.  However, the only evidence of record relating the Veteran's service with any acquired psychiatric disorder are his own lay statements.  Again, while the Veteran is competent to testify on matters which are capable of lay observation, he is not competent to opine on complex matters requiring specialized knowledge such as the etiology of one or more mental health diagnoses.  Layno, 6 Vet. App. 465.  Accordingly, the Veteran's lay statements endorsing a connection between his current diagnoses and service are of no probative value in establishing service connection.

Thus, the Board finds that the Veteran's current acquired psychiatric disorders, to include depression and anxiety, are not related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran has made numerous contentions with regard to his current right knee disorder, diagnosed as degenerative joint disease of the knee.  His contentions include that the disorder is related directly to service - specifically that the conditions under which his left knee disability were sustained also occurred to his right knee - or that in the alternative his service-connected left knee disability caused his right knee disorder.

Service treatment records do not reflect any complaints referable to the right knee, and on report of medical history in March 1994 he affirmatively denied any history of arthritis, as well as "trick" or locked knees.  In addition, on separation examination that same month, the Veteran's lower extremities were normal.  

The Board finds that the Veteran did not have an in-service disease, injury, or event related to the right knee, to include in-service symptoms of a right knee disorder.  To the limited extent that the Veteran has endorsed such symptoms, including on VA treatment in May 2009 when he reported a 15 year history of right knee pain and "mild trauma" during service, the Board notes that in addition to a lack of contemporaneous in-service records showing complaints regarding the right knee, in April 1993 he reported current left knee pain but made no mention with regard to the right knee.  The Board finds the Veteran's silence with regard to the right knee, when otherwise affirmatively endorsing left knee symptomatology, to be exceptionally probative of the lack of right knee symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).  

Nonetheless, as stated above, the Veteran has also suggested that a current right knee disorder is secondary to his service-connected left knee disability.  The record shows some conflicting evidence with regard to a current right knee disorder for example, x-ray imaging in October 2010 revealed no fracture, no evidence of arthritic change, and no evidence of joint effusion, however in March 2011, a private physician note reported that the Veteran had "arthritis of the knees."

On VA examination in August 2011 the examiner determined, as an initial matter, that the Veteran had degenerative joint disease of the right knee.  At that time the Veteran denied any in-service right knee injury and reported a post service history of work in warehouse and construction environments.  He also reported that right knee discomfort had been constant over the prior year, and that he had been receiving cortisone injections to both knees.  The Board notes that VA treatment records confirm a history of cortical knee injections.  X-ray imaging of the right knee confirmed the presence of mild tricompartment osteoarthritis, and a small suprapatellar spur.  Based on the reported history of right knee symptomatology and a review of service treatment records, the examiner opined that it was "less likely than not that the Veteran's right knee condition . . . is the result of the Veteran's prior service-connected left knee strain."  In so concluding, the examiner described the right knee disorder as "historically independent [of the left knee strain] and compatible with expected progression of knee condition due to the Veterans active life and occupational work style and body habitus."  He went on to state that the right knee was not aggravated beyond its natural progression as a result of the left knee strain, stating that the right knee "system complex appears historically to be independent" and not secondary to the left knee strain.

In contrast to the conclusion of the VA examiner, is the October 2011 orthopedic surgery note produced when the Veteran presented for bilateral knee steroid injections.  In the note, a physician's assistant stated that "after all the years of compensating for his [service-connected] left knee his right knee [] has now developed arthritic changes."  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  To that end, the Board finds the October 2011 surgical note to be less probative than the conclusions of a VA examiner in August 2011.  Specifically the VA examiner conducted a thorough review of the Veteran's physical condition and service treatment records, as well as a consideration of his post-service occupational history before arriving at the conclusion that the current right knee disorder was unrelated to service or the left knee.  In contrast, it is unclear what if any records were reviewed by the physician's assistant in reaching her conclusion.

To the extent that knee pain is capable of lay observation, the Veteran's endorsement of such pain and discomfort is competent and probative of current symptoms.  Layno.  However, the Veteran's assertions that right knee arthritis was caused by service or is otherwise secondary to his service-connected left knee disability are of no probative value in establishing service connection for his right knee arthritis as such assertions are well beyond the scope of his lay competence.

The Board concludes that the Veteran did not have an in-service injury or symptoms related to the right knee, such symptoms did not develop until many years after service, and are unrelated to service or a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Sleep Apnea

The Veteran contends that sleep apnea had its onset secondary to service-connected disorders to include his lumbar strain.  The specific contention is that service-connected disabilities caused him to become less mobile, and as a result he gained weight which precipitated the onset of sleep apnea, and the July 2012 report of contact clarified that the Veteran related sleep apnea specifically to his service-connected lumbar strain.  Nonetheless, in August 2012 the Veteran stated that "[b]ecause of [his] back, [and] knees," he was unable to exercise and as a result gained a substantial amount of weight.  He went on to state, and the record verifies, that prior to such weight gain he did not suffer from sleep apnea.

Service treatment records do not include any complaints or treatment referable to sleep apnea including on report of medical history and separation examination in March 1994, and the Veteran has since reported that he did not have any sleep apnea-related symptoms during service.  The Veteran's post-service record reflects that mild obstructive sleep apnea was diagnosed on VA sleep study in January 2012.

In June 2012, a VA examiner reviewed the Veteran's claims file and opined that his sleep apnea was not related to his service-connected lumbar strain.  In arriving at this conclusion, the examiner recognize that the history of mild sleep apnea without ongoing treatment, which has been related to his "body habitus," without correlation to a lumbar strain.

In November 2012 the Veteran told a VA examiner that his former bed partner noticed excessive snoring and episodes of apnea beginning in late 2011, following which the Veteran was prescribed the use of a continuous positive airway pressure (CPAP) machine.  Following consideration of his lay statements and of the claims file, the examiner opined that sleep apnea was less likely than not proximately due to or the result of service-connected conditions.  The examiner clarified that there is no anatomical-physiological link between sleep apnea and any of the Veteran's service-connected disabilities to include hypertension, calf strain, or knee disorder.  In a December 2012 addendum opinion, the examiner went on to opine that there was additionally no hypothetical basis for the aggravation of sleep apnea as due to the foregoing disorders.  The examiner continued, emphatically, that "[i]n no way [does he] imply or infer that [the Veteran's] sleep apnea was either (secondarily) caused or aggravated by the aforesaid [disorders]."

The Veteran's endorsement of onset of sleep apnea many years after service is both competent and credible to the extent that such symptoms are capable of lay observation.  Layno.  However he is not competent to state that sleep apnea was caused or aggravated by one or more service-connected disabilities.  While his observation that the disorder did not have its onset until after substantial weight gain is accurate, the Veteran's statements that sleep apnea is either directly related to such weight gain, or that such weight gain is referable to his service-connected disabilities, are not competent and of no probative value in establishing service connection.

Of far greater probative value are the well-reasoned conclusions VA examinations in June and November 2012.  The conclusions that sleep apnea was etiologically unrelated to any of his service-connected disorders, are especially probative given that they were reached following careful consideration of the entire record to include the Veteran's in-service and post service histories.

Thus, without competent evidence linking the onset or aggravation of sleep apnea to service or service-connected disability, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Rating for a Right Calf Injury

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for the right calf disability is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the decision on appeal, the Veteran was awarded service connection for a right calf soft tissue injury and granted a noncompensable evaluation effective March 28, 2012.  The right calf injury is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5257 (2013).  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5257 for impairment of the knee.

Under DC 5257, a 10 percent rating is assigned on evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a .  The words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

After reviewing the entire claims file, the Board finds that the Veteran's right calf injury has been 10 percent disabling, but no greater, based on his subjective complaints of pain in the right calf.  To that end, in July 2012, the Veteran complained of pain in both knees and the right calf, and in August 2012 he reported "limited motion and intense pain" in his right leg, which he stated "made it hard to do [his] work."  He continued in a February 2013 statement to describe his right calf and right knee pain as "constant" and "unbearable everyday."

The Board finds that while the Veteran's subjective complaints of pain and discomfort in the calf are competent to the extent that pain is capable of lay observation, the reported level of pain is not consistent with treatment records, and thus indications that pain is "unbearable" are found not to be credible.  Nonetheless, the Veteran's reports of pain and associated functional loss warrant an initial 10 percent rating for his calf disability through application of 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5, which provides that even outside the context of arthritis (as is the case here), the Board should consider the applicability of functional loss due to factors such as weakness, fatigability, incoordination, and pain on movement when evaluating a service-connected disability.

On VA examination in June 2012 the Veteran endorsed calf discomfort with weight bearing.  He had full strength on flexion and extension of the right knee, and no pain or tenderness to palpation of the joint line or soft tissue of the knee.  Direct examination of the right calf revealed it to be nontender to palpation, without warmth, erythema, or tenderness.  There were no evident changes of the skin, and no muscular or neurosensory deficits.  Finally the examiner opined that the right calf had no functional impact on the Veteran's ability to work.  Following a review of the Veteran's records in February 2013, a VA examiner opined that the in-service injury of the right calf affected muscle group XI.

The Veteran presented in a VA emergency room in August 2012 with complaints of right calf pain for the last several years but significantly worse in the preceding two days.  This pain was reported congruently with bilateral knee and foot pain and was precipitated by weight-bearing.  Throughout his report, the Veteran did not distinguish between pain in the knee, foot, or right calf, and muscle strength was both appropriate, and equal with the left calf muscle.

While the Veteran's subjective reports of pain resulting in functional impacts on his right calf support a 10 percent evaluation, a schedular rating of greater than 10 percent is not warranted.  Specifically, under DC 5257 a 20 percent evaluation is warranted only with evidence of moderate impairment, and given that the Veteran appears still to have full range of motion and strength in the right calf, the Board finds that symptoms have not risen to the level of a moderate disability.  The Board has considered whether a higher rating may be warranted under an alternative Code and finds that one is not.  In considering potential Diagnostic Codes the Board has paid special attention to the potential applicability of 38 C.F.R. § 4.73, DC 5311 (2013) which relates to ratings of muscle group XI - the muscle group associated with the service-connected right calf injury.  Under this Code however a rating of greater than 10 percent is warranted only with evidence of "moderately severe" disability which, as discussed above, has not been shown.

Accordingly, the Board concludes that the Veteran's soft tissue injury of the right calf has been 10 percent disabling, but no higher, throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected soft tissue injury of the right calf.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected right calf injury above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability by analogy on the basis of overall level of impairment of the right calf; thus, the demonstrated manifestation - namely minimal functional loss due to pain - is contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disability and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the June 2012 VA examiner assessed that the right calf injury had no effect on his employability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Notice letters were sent to the Veteran in January 2009 and September 2012.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of all issues on appeal, the issues were readjudicated, most recently, with the issuance of a supplemental statement of the case in April 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With regard to issue of entitlement to a compensable rating for the right thigh, this appeal arises from an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

An August 2010 memorandum established that some of the Veteran's VA treatment records could not be located, and thus were unavailable for review by the Board.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable, O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), and thus the analysis below has been undertaken with this heightened duty in mind.  The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as post-service records of treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in August 2011, June 2012, November 2012, and February 2013 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the examiner in August 2011 was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his right knee symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect the right knee, sleep apnea and service-connected right calf injury have been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

The Veteran was not afforded a VA examination with regard to his claim of service connection for an acquired psychiatric disorder.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As discussed above, service treatment records show no complaints referable to psychiatric symptoms and on separation examination the Veteran was psychiatrically "normal," and denied any history of relevant symptoms.  Furthermore, other than the Veteran's bare assertion of a relationship to service, there is no evidence that a current psychiatric may be associated with his service.  Consequently, a VA examination as to the etiology of any current acquired psychiatric disorder is not warranted, even under the low threshold of McLendon.

	(CONTINUED ON NEXT PAGE)


Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for right knee arthritis is denied.

Service connection for sleep apnea is denied.

An initial 10 percent, and no higher, for soft tissue injury of the right calf is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


